Citation Nr: 1828732	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to asbestos and/or Agent Orange exposure.
 
2. Service connection for paralyzed left phrenic nerve, to include as due to asbestos and/or Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for prostate cancer, claimed as due to Agent Orange exposure.

5.  Entitlement to service connection for hypertension, claimed as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1961 to September 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from October 2010 and August 2015 rating decisions.  

In the October 2010 rating decision, the RO denied service connection for sleep apnea and left phrenic nerve paralysis.  In March 2011, the Veteran filed a notice of disagreement.  In June 2014, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014. 

In the August 2015 rating decision, the RO denied service connection for hypertension, diabetes mellitus, and prostate cancer.  In August 2015, the Veteran filed a notice of disagreement.  In May 2016, the RO issued SOC, and the Veteran filed a substantive appeal (via a VA Form 9) in June 2016.

In May 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the  Board notes that, in the July 2010 application for compensation benefits, the Veteran also requested service connection for hearing loss.  However, as this matter has not yet been adjudicated by the RO, it not properly before the Board, and is, thus, referred to the RO for appropriate action.  See 38 C.F.R. §§ 19.9(b) (2017) (continuing to provide for referral to AOJ of issues not yet adjudicated). 



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran asserts that his sleep apnea symptoms began in service and continued thereafter. In the alternative, he asserts his sleep apnea is due to asbestos and Agent Orange exposure.  With regard to his service connection claims for diabetes mellitus, prostate cancer, and left phrenic nerve disabilities, he asserts that these disabilities are a direct result of his alleged Agent Orange exposure.  He also asserts that his left phrenic nerve paralysis was caused by his asbestos exposure in service.  

In May 2014, the Veteran underwent a VA examination for his OSA and left phrenic nerve disabilities.  In providing a negative nexus opinion, the examiner opined asbestos exposure does not cause obstructive sleep apnea (OSA) or phrenic nerve para1ysis.  The examiner explained OSA is a mechanical issue where the weight against the airway is significant enough to cause the obstruction of the airway to prevent air flow.  In this veteran, the cause is due to his obesity.  The phrenic nerve paralysis is idiopathic.  She noted the Veteran's CXR shows pleural thickening, which is more likely than not due to prior asbestos exposure as asbestos exposure is known to cause pleural thickening of the lungs.  Asbestos exposure is documented in his service treatment records.  Pleural thickening does not cause OSA and does not cause phrenic nerve paralysis, based on the mechanics of OSA, as explained above.

However, in addressing service connection on a direct basis, the examiner did not address the Veteran's contentions as to continuity of sleep apnea symptoms, to include snoring and difficulty breathing, since service.  The Veteran's wife also provided testimony that the Veteran had these symptoms after returning from his service in Vietnam.  This deficiency renders the opinion inadequate.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  In addition, the examiner failed to address the Veteran's specific contention that his exposure to severe dust, smoke, grinding dust, welding smoke, firefighting, etc., while on the ship caused his sleep apnea.   As such, a remand of this matter to obtain further medical opinion is warranted.

Also, the Veteran's claims for service connection for type II diabetes mellitus and prostate cancer turn, in part, on whether he qualifies for a presumption of exposure as set forth in 38 U.S.C. § 1116 (2012) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  However, in connection with these claims, as well as the Veteran's claims for hypertension, left phrenic nerve paralysis, and OSA, even if a veteran is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct service-connection basis if there is a showing that he was actually exposed to the claimed herbicide agents.  Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the AOJ obtained deck logs of the USS SOUTHERLAND.  Service personnel records confirm that the Veteran served aboard this ship from November 16, 1962 through August 21, 1965.  A response from the DPRIS indicated reviewed of the 1944-1965 ships history for the USS SOUTHERLAND (DD-743).  The history revealed that the USS SOUTHERLAND departed for a Western Pacific (WESTPAC) deployment on March 6, 1965.  The USS SOUTHERLAND conducted two periods of Naval Gunfire Support (NGFS) operations south of Da Nang, Republic of Vietnam (RVN) and participated in Operation Market Time, conducting small boat-Junk-surveillance, inspecting over 150 Junks and boarded a total of 53 off the coast of Vietnam.  The USS SOUTHERLAND returned to homeport, San Diego, California on September 11, 1965.  The history does not document that the ship docked or ship personnel stepped foot in Vietnam.  The memorandum also notes deck logs were reviewed from April 8-May-11 and May 19-July 6, 1965.  On April 8, 1965, the ship was underway from Subic Bay in the South China Sea.  On May 11, 1965, the USS SOUTHERLAND was underway to Subic Bay.  On May 19, 1965, the ship departed, underway for the South China Sea Operations Area.  Helicopters are recorded as arriving and departing with mail and ship-to-ship transfers of mail and supplies.  The ship conducted Market Time operations in Area Three using small boats to inspect Junks and small craft in the South China Sea beginning on June 14, 1965.  On June 15, 1965 the ship anchored 3.5 miles off land in Nha Trang Bay at 0910 hours.  A harbor patrol boat came alongside to exchange Vietnamese Liaison Officers.  Lt. Schultz and LTJG Rich disembarked for Nha Trang, both returning to the ship at 1234 hours.  At 1248 hours the ship got underway to resume Market Time Operations.  On June 23, 1965, the ship anchored briefly in Da Nang harbor while a Vietnamese Liaison Officer came aboard the ship.  On July 6, 1965 the USS SOUTHERLAND moored at Subic Bay, RP.  The deck logs do not document ships personnel stepping foot in Vietnam except on June 15, 1965, when two officers were recorded as going ashore in Nha Trang.

The Veteran asserts that the ship logs are incomplete.  Specifically, he asserts he was very close to the coast of Vietnam when they searched for little boats for contraband going up and down the coast and that during the night, big planes above sprayed Agent Orange along the coast, which he asserted dripped onto the ship while he and others slept on the deck due to the hot weather.  He reported that he felt the mist of Agent Orange on his face.  He also reported that the ship went into Da Nang because the ship's water evaporator was not working properly, and thus, there was an emergency request to go into Da Nang to get fresh water. 

With respect to the presumption of exposure to certain herbicide agents based on presence on a vessel anchored in a deep water harbor, in April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying in harbors such as Da Nang that were previously not considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court pointed out that, although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, VA's determination that deep water harbors were not inland waterways was devoid of any indication that VA made a fact-based assessment of the probability of exposure in harbors from aerial spraying.  Instead VA based its designation of Da Nang Harbor on geographical characteristics-depth and ease of entry-and not on spraying.  The Court ordered VA to reevaluate its definition of inland waterways-particularly as it applies to Da Nang Harbor-and exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.  Gray, 27 Vet. App. at 327.  

Thus, such fact-based assessment must be accomplished to determine whether the Veteran is entitled to the presumption of exposure based on his confirmed presence in Dang Nang harbor, and taking into consideration his service duties and locations throughout Vietnam during service, as reported by the Veteran.

Also while these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1)(2012); but see 38 U.S.C. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 
 
Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted, prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, appropriate authorization to obtain, any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Obtain from VBA a fact-based assessment of whether the Veteran's presence in a deep water harbor such as Da Nang, Vietnam, to carry out Market time operations and retrieve fresh water, constituted presence in inland waterways or ashore, consistent with regulations governing presumption of exposure to designated herbicide agenst, and as required by the Gray case (cited above).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, obtain from the May 2014 VA examiner an addendum opinion addressing the etiology of the Veteran's sleep apnea.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  

Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager))), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 


If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's sleep apnea had its onset during service; or is otherwise medically related to active duty service (to include severe dust, smoke, grinding dust, welding smoke, fire fighting, etc., while on the ship caused his sleep apnea).

In addressing the above, the physician must consider and discuss all relevant in service medical evidence and post-service medical evidence.  The physician must also consider and discuss all lay assertions-to include the Veteran's and his spouse's competent assertions as to nature, onset, and continuity of symptoms during and since service. 

Notably, the absence of documented evidence of a diagnosis of sleep apnea or associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran and his wife are competent to report the Veteran's symptoms and history, and such reports must be specifically be acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to electronic claims file since the last adjudication) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

